       Case 3:20-cv-00806-EMC Document 45-3 Filed 08/25/20 Page 1 of 4




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   SHANNON Z. PETERSEN, Cal. Bar No. 211426
 3 LISA S. YUN, Cal. Bar No. 280812
   SIEUN J. LEE, Cal. Bar No. 311358
 4 12275 El Camino Real, Suite 200
   San Diego, California 92130-4092
 5 Telephone: 858.720.8900
   Facsimile: 858.509.3691
 6 E mail       spetersen@sheppardmullin.com
                lyun@sheppardmullin.com
 7              slee@sheppardmullin.com
 8 Attorneys for Defendant
   SQUARE, INC.
 9
10                                   UNITED STATES DISTRICT COURT
11            NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
12
13 MISHARI ALEISA and NICOLE                       Case No. 3:20-cv-00806-EMC
   BELLUOMINI, individually and on behalf
14 of all others similarly situated,               CLASS ACTION
15                     Plaintiffs,                 PROOF OF SERVICE
16            v.
                                                   Judge: Hon. Edward M. Chen
17 SQUARE, INC., a Delaware corporation,           Courtroom: 5 – 17th Floor
18                     Defendant.
                                                   Trial Date: None set
19
20
21
22
23
24
25
26
27
28

                                                                          Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                      PROOF OF SERVICE
       Case 3:20-cv-00806-EMC Document 45-3 Filed 08/25/20 Page 2 of 4




 1 Mishari Aleisa v. Square, Inc.
   United States District Court, Northern District of California
 2 Case No. 3:20-cv-00806-EMC
 3                                      PROOF OF SERVICE
 4                           STATE OF CALIFORNIA, COUNTY OF SAN DIEGO
 5       At the time of service, I was over 18 years of age and not a party to this action. I
   am employed in the County of San Diego, State of California. My business address is 501
 6 West Broadway, 19th Floor, San Diego, CA 92101-3598.
 7            On August 25, 2020, I served true copies of the following document(s) described as
 8 STIPULATION FOR LEAVE TO FILE AN AMENDED ANSWER
 9 [PROPOSED] ORDER GRANTING STIPULATION FOR LEAVE TO FILE AN
   AMENDED ANSWER
10
   on the interested parties in this action as follows:
11
                                           SERVICE LIST
12
   Abbas Kazerounian, Esq.                              Counsel for Plaintiffs & the
13 Kazerouni Law Group, APC                             Putative Class
   245 Fischer Ave., Suite D1
14 Costa Mesa, CA 92626
   Tel 800.400.6808; Fax 800.520.5523
15 ak@kazlg.com
16 Yana A. Hart, Esq.                                            Counsel for Plaintiffs & the
   Kazerouni Law Group, APC                                      Putative Class
17 2221 Camino Del Rio, Suite 101
   San Diego, CA 92108
18 Tel 619,233,7770; Fax 619.297.1022
   yana@kazlg.com
19
   Jason A. Ibey, Esq.                                           Counsel for Plaintiffs & the
20 Kazerouni Law Group, APC                                      Putative Class
   321 N Mall Drive, Suite R108
21 St. George, Utah 84790
   Tel 800.400.6808; Fax 800.520.5523
22 jason@kazlg.com
23 Tiffany Cheung, Esq.                                          Counsel for Defendant
   Michael Burshteyn, Esq.                                       Square, Inc.
24 Cheyenne Overall, Esq.
   Morrison & Foerster LLP
25 425 Market St.
   San Francisco, CA 94105-2482
26 Tel 415.268.7000; Fax 415.268.7522
   TCheung@mofo.com; MBurshteyn@mofo.com;
27 COverall@mofo.com
28

                                                  -1-                    Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                     PROOF OF SERVICE
       Case 3:20-cv-00806-EMC Document 45-3 Filed 08/25/20 Page 3 of 4




 1 Nancy R. Thomas, Esq.                                         Counsel for Defendant
   Morrison & Foerster LLP                                       Square, Inc.
 2 707 Wilshire Blvd.
   Los Angeles, CA 90017-3543
 3 Tel 213.892.5200; Fax 213.892.5454
   NThomas@mofo.com
 4
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
 5 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
   case who are registered CM/ECF users will be served by the CM/ECF system.
 6 Participants in the case who are not registered CM/ECF users will be served by mail or by
   other means permitted by the court rules.
 7
           I declare under penalty of perjury under the laws of the United States of America
 8 that the foregoing is true and correct and that I am employed in the office of a member of
   the bar of this Court at whose direction the service was made.
 9
           Executed on August 25, 2020, at San Diego, California.
10
11
12
13                                               Phyllis Chavez
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               -2-                    Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                  PROOF OF SERVICE
       Case 3:20-cv-00806-EMC Document 45-3 Filed 08/25/20 Page 4 of 4




 1 Email addresses: yana@kazlg.com; ak@kazlg.com; antonia@kazlg.com;
   brian@kazlg.com; jason@kazlg.com; emilyt@kazlg.com; TCheung@mofo.com;
 2 MBurshteyn@mofo.com; COverall@mofo.com; NThomas@mofo.com
 3
 4         BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
   document(s) to be sent from e-mail address pchavez@sheppardmullin.com to the persons
 5 at the e-mail addresses listed in the Service List. I did not receive, within a reasonable
   time after the transmission, any electronic message or other indication that the
 6 transmission was unsuccessful.
 7         BY MAIL: I enclosed the document(s) in a sealed envelope or package addressed
   to the persons at the addresses listed in the Service List and placed the envelope for
 8 collection and mailing, following our ordinary business practices. I am readily familiar
   with the firm's practice for collecting and processing correspondence for mailing. On the
 9 same day that correspondence is placed for collection and mailing, it is deposited in the
   ordinary course of business with the United States Postal Service, in a sealed envelope
10 with postage fully prepaid. I am a resident or employed in the county where the mailing
   occurred.
11
           BY OVERNIGHT DELIVERY: I enclosed said document(s) in an envelope or
12 package provided by the overnight service carrier and addressed to the persons at the
   addresses listed in the Service List. I placed the envelope or package for collection and
13 overnight delivery at an office or a regularly utilized drop box of the overnight service
   carrier or delivered such document(s) to a courier or driver authorized by the overnight
14 service carrier to receive documents.
15          BY HAND DELIVERY: I caused such envelope(s) to be delivered by hand to the
     office of the addressee(s).
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                -1-                    Case No. 3:20-cv-00806-EMC
     SMRH:4848-5060-2422.1                                                   PROOF OF SERVICE
